Title: From Thomas Jefferson to Madame Plumard de Bellanger, 25 April 1794
From: Jefferson, Thomas
To: Bellanger, Madame Plumard de



Dear Madam
Monticello in Virginia Apr. 25. 1794.

While I remained in public office, it was out of my power to acknolege the receipt of the letters with which you were pleased to honor me. My daily and necessary labours obliged me to deny myself the satisfaction of all private correspondence, which I rigorously did, and without a single exception but in the case of my children. I have now been able to disengage myself from public affairs, and to retire to the bosom of my family, my farm, my books and my neighbors. Among the pleasing circumstances in which I find myself placed, a prominent one is the society  of Mr. Derieux, your worthy relation, to whom I sincerely wish the partialities of fortune had been as great as are those of his neighbors and acquaintance, who join, one and all, in their esteem and good wishes towards him. But the casualties of fortune seem rarely to be in his favor. The handsome aid which you were so generous as to give him has been lessened in it’s effect by singular circumstances. It found him engaged in a small commerce of West India goods in which he had found a profit which had aided to support his family. He ventured to remit a part of your gift to the islands for a new cargo. The revolution there occasioned it’s total loss. He was living in a rented house at Charlottesville where he carried on his commerce. His landlord, having occasion for money, he lent him another part of your gift, for the rent of his house by way of interest, and it was a very high interest, and the landlord mortgaged the house to him as a security for repaiment. I fear he has lost this money, and that the house having in the meantime gone rapidly to decay, will replace but a small part of it. The legacy from his uncle was lessened greatly as you know by the depreciation of the assignats. The prudent measure you recommended of remitting the legacy in merchandize, not money, saved much of his loss, as he gained on the sale of a part of the merchandize, nearly what had been lost by the assignats on that part of the purchase. But still the loss was too much for his circumstances, and the net proceeds of that legacy have been in a degree absorbed by debts which he had been obliged to contract, living in Charlottesville without any means of support but his capital unemployed, and therefore yeilding no profit. I have thought this explanation of his affairs due to you in return for your goodness to him, and due to myself too, to shew you how the views which I laid before you for the employment of the money you gave, have failed. It is indeed one of the circumstances which makes me lament either that I was not here when your aid came to him, or that it had not been postponed till I came. Had either of these been the case, I may, from the confidence he is pleased to repose in me, venture to affirm, that the whole should have been invested in negroes and cattle, or in good land, not leaving a shilling of it to the risk of any casualty, and that with his prudence and turn for agriculture, he would have been placed out of the danger of want. In the present situation of things I confess I look forward for him with disquietude. With his wife and a fine family of children in Charlottesville, he must soon consume the rest of his capital, and tho’ extremely anxious to go to a farm, he has not the means of doing it. The house there is all which remains to him, and I fear that is already become by decay a very small resource. Should the favor of his relations be directed towards him in future, and particularly if you should be so good as to give him any further help without incommoding  yourself, I think I may pledge myself that it shall be every farthing of it laid out in lands and negroes, which besides a present support bring a silent profit of from 5. to 10. per cent in this country by the increase in their value. I can assure you from my own knolege of Mr. Derieux that you cannot do favors to a more worthy relation, nor to one in more need of it. But this would be the effect of your own goodness only which is sufficiently marked by what you have already done for him.—I have filled my letter with his subject, as there is no other in this country interesting to you, and those of France are too much unknown to me to say any thing of them, avec connoissance de cause. This scrap of French reminds me that I ought to make an apology for not writing to you in your own language. But the little habit I had of explaining myself in that tongue, is entirely lost, and I have been forced to address you in English or to lose the benefit of doing it at all. I inclose you a letter from Mr. Derieux, and have the honor to be, with sentiments of the most perfect respect & attachment, Dear Madam, Your most obedient & most humble servt

Th: Jefferson

